67 F.3d 534
IMPERIAL CASUALTY AND INDEMNITY COMPANY,Plaintiff-Appellant,v.RADIATOR SPECIALTY COMPANY, Defendant-Appellee.
No. 94-2325.
United States Court of Appeals,Fourth Circuit.
Argued  Sept. 28, 1995.Decided  Oct. 31, 1995.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh; Franklin T. Dupree, Jr., Senior District Judge.
ARGUED:  David Stebbin Coats, Bailey & Dixon, L.L.P., Raleigh, North Carolina, for Appellant.  Lara English Simmons, Kennedy, Covington, Lobdell & Hickman, Charlotte, North Carolina, for Appellee.  ON BRIEF:  Gary S. Parsons, Bailey & Dixon, L.L.P., Raleigh, North Carolina, for Appellant.  Raymond E. Owens, Jr., Kennedy, Covington, Lobdell & Hickman, Charlotte, North Carolina, for Appellee.
Before WIDENER, HALL, and MOTZ, Circuit Judges.
Affirmed by published per curiam opinion.
OPINION
PER CURIAM:


1
Imperial Casualty and Indemnity Company appeals an order of the district court requiring it to defend Radiator Specialty Company in twenty-six lawsuits alleging injuries resulting from occupational exposure to asbestos.  We have considered the briefs and arguments of the parties, and we affirm the judgment of the district court for the reasons stated in its cogent memorandum opinion, which we adopt as our own.   Imperial Casualty and Indemnity Co. v. Radiator Specialty Co., 862 F.Supp. 1437 (E.D.N.C.1994), as amended, Imperial Casualty and Indemnity Co. v. Radiator Specialty Co., No. 93-209-CIV-5-D (E.D.N.C., Sept. 19, 1994).*


2
AFFIRMED.



*
 The September 19 amendment simply corrected an error in the penultimate paragraph of the opinion, substituting "twenty-six" cases for "twenty-five."   This correction does not appear in the published version of the opinion